Citation Nr: 1110508	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  03-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 1995, for the award of service connection for major depression.

2.  Whether a November 22, 1971 rating decision should be revised on the basis of clear and unmistakable error (CUE) in that decision. 



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran had active service from June 1967 to January 1971.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 RO rating decision that granted service connection and assigned a 70 percent evaluation for major depression, effective on April 28, 1995.

The Board issued a decision in April 2004 that denied an effective date earlier than April 28, 1995, for the service-connected major depression.  The Veteran thereupon filed an appeal to the United States Court of Appeals for Veterans Claims (Court).

In May 2004, after the Board's decision, the Veteran filed a new claim challenging the finality of the RO's rating decision in November 1971 that originally denied service connection for a nervous condition; the RO denied the claim in December 2004.

In September 2006, the Court issued an order that vacated the Board's decision and remanded the case back to the Board for actions in compliance with the Court's order.

In February 2007, the Board remanded the case for additional development and further review by the RO.

In a January 2009 decision, the Board denied an effective date earlier than April 28, 1995, for the service-connected major depression and determined that the November 1971 rating decision was final and did not contain CUE.   

In a June 2010 Memorandum decision, the Court vacated the January 2009 decision and remanded the matter to the Board for additional action.  



FINDINGS OF FACT

1.  The October 4, 1971 application for compensation benefits for a "nervous" condition is reasonably construed as a claim of service connection for chronic anxiety, depressive neurosis and schizoid personality disorder.    

2.  In a November 1971 rating decision, the RO denied the Veteran's original claim of service connection for a schizoid personality disorder that implicitly addressed the claim of service connection for a nervous condition, chronic anxiety and a depressive neurosis.  

3.  In a December 27, 1971 letter, the RO provided the Veteran with notice of the November 1971 decision denying service connection for a schizoid personality disorder on the basis that this was not a disability within the meaning of the law.  

4.  In the December 27 letter, the RO also notified the Veteran about his appellate rights, but he did not timely appeal from the November 1971 rating decision.  

5.  On April 28, 1995, the RO received a formal application claiming service connection for a condition identified as depression, dysthymic disorder and depressive neurosis that was interpreted as a request to reopen the previously denied claim. 

6.  In a June 2002 rating decision, the RO granted service connection for major depression, effective on April 28, 1995, determined to be the date of receipt of the reopened claim. 

7.  Prior to reopening his claim on April 28, 1995, the Veteran is not shown to have presented another formal or informal claim showing an intent to apply for service connection for a psychiatric disorder.

8.  The Veteran has not identified with requisite specificity an instance of CUE in the facts as known or the law as applied at the time of the RO's November 1971 decision sufficient to establish an undebatable error that would change the outcome of that decision.


CONCLUSIONS OF LAW

1.  The November 1971 rating decision denying service connection for a nervous condition implicitly addressed schizoid personality disorder, depressive neurosis and chronic anxiety and is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. § 20.200 (2010).  

2.  The criteria for the assignment of an effective date earlier than April 28, 1995, for the award of service connection for major depression have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2010). 

3.  A valid claim of CUE has not been presented to reverse or revise the RO's November 1971 decision denying service connection for a nervous condition.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Earlier Effective Date for the award of service  connection for major depression to include whether the November 1971 rating decision is final.  

Duty to Notify and Duty to Assist


The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

By way of a letter dated in June 2007, the Veteran was furnished notice of the type of evidence needed in order to substantiate his claim for an earlier effective date, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The claim for an earlier effective date was readjudicated in the April 2008 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

While the Dingess notice was not provided prior to the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process and the claim was readjudicated in April 2008.  

The Veteran has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  It is also clear from the Veteran's arguments that he has actual knowledge as to how an effective date is assigned.  See the statements from the Veteran dated in April 2003, January 2007, and October 2010.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not been prejudiced by any technical notice deficiency along the way.

The Board finds that the duty to assist has been met.  There is no identified relevant evidence that has not been accounted for.  The Board finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with the claims file consists of the Veteran's service treatment records, post-service medical treatment records, VA examination reports, and statements submitted by the Veteran in support of the claim. 

This appeal has been pending for almost fifteen years and the Veteran has had multiple opportunities to submit evidence in support of his claim.  The evidence needed to decide the appeal is associated with the claims folder.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance is required to assist the Veteran in substantiating his claim for an earlier effective date.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Criteria

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  

Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q) and (r).

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  

An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

VA is required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing a notice of disagreement; otherwise, that determination becomes final and is not subject to the revision on the same factual basis in the absence of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a). 

A claimant, or his or her representative, must file a Notice of Disagreement with a determination by the agency of original jurisdiction within one year from the date that the agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has made it clear that an appellant generally can attempt to overcome the finality of a prior final decision of the RO or Board in only two ways:  By a request for revision of an RO or Board decision based on CUE, or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 7111(a) ("A decision by the Board is subject to revision on the grounds of [CUE].  If evidence establishes the error, the prior decision shall be reversed or revised.").  

Of the two options for challenging a final decision, only a request for revision premised on CUE could result in the assignment of an earlier effective date for an award of service connection, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received.  38 U.S.C. § 5110(a); see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("[W]hen a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).


Analysis

In the present case, the Veteran argues that the effective date for the award of service connection for major depression should be January 9, 1971, the day after the date he separated from service.  

The record shows that, on October 4, 1971, the Veteran's application for compensation and pension for a nervous condition was received at the RO.  

In a November 1971 rating decision, the RO denied the claim of service connection for schizoid personality disorder claimed as nervous condition.  The RO indicated that the Veteran's official service records showed that he was observed in August 1968 for an emotional problem and was found to have a schizoid personality disorder.  

The service treatment records show that, at enlistment examination in June 1967, a psychiatric examination was normal.  The service records show that the Veteran underwent psychiatric evaluation, and the assessment was that of schizoid personality disorder.  

The Veteran reported that, when he was in high school, his family underwent counseling with a social worker because of trouble the parents and children had getting along.  He reported having trouble getting along with people.  It was noted that the Veteran was extremely moody and labile in his emotions.  The recommendation was for psychotherapy.  This report is undated. 

The service treatment records further show that, in December 1969, the Veteran sought medical treatment. He reported being nervous about nothing in particular.  It was noted that he was sleeping okay.  The impression was that of chronic anxiety.  

The separation examination dated in November 1970 indicated the a psychiatric examination was normal.  It was noted that the Veteran had a minor psychophysiologic reaction in August 1968 with no recurrence.  The Veteran had a psychiatric consultation at that time and had not returned for treatment.  The diagnosis was that of schizoid personality disorder. 

As noted, in a November 1971 rating decision, the RO denied the claim of service connection for schizoid personality disorder claimed as nervous condition.  The RO indicated that the Veteran's official service records showed that he was observed in August 1968 for an emotional problem and was found to have a schizoid personality disorder.  The RO indicated that the schizoid personality disorder was a constitutional or developmental abnormality and was not a disability under the law.  

In a December 27, 1971, the RO provided the Veteran with notice of the November 1971 decision and apprised him of his appellate rights.  The RO informed the Veteran that the denial was based upon a determination that his nervous condition was not considered a disability within the meaning of the law.  

The Veteran argues that the November 1971 rating decision only denied the claim of service connection for schizoid personality disorder and that this rating decision did not adjudicate the claims of service connection for chronic anxiety and depressive neurosis.  As the claims of service connection for chronic anxiety and depressive neurosis were part of the claim of service connection for a nervous condition, these claims remain pending.  

The Veteran asserts that, since these claims were still pending, the effective date for the recent award of service connection for major depression should have been January 9, 1971, the day after the date of service separation since the October 1971 claim was received at the RO within the one year time period after service.  

On this record, the Board finds that the October 1971 claim of service connection for a nervous condition included the issues of service connection for schizoid personality disorder, depressive neurosis and chronic anxiety.  It is clear from the Veteran's application that he was filing a claim for compensation for his current psychiatric disorder, although he did not identify a specific clinical diagnosis.  

The Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), held that regardless of whether a claimant identifies a particular mental disorder upon filing an initial claim, the scope of the claim is not limited to that condition, but is "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of the claim."  

Moreover, the Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations,"  Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  

The law generally requires VA to "give a sympathetic reading to the Veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).

In the present case, the information of record at the time of the initial claim consisted of the Veteran's service treatment records and his application that identified current treatment with VA and at a private medical facility.  The service treatment records included a diagnosis of schizoid personality disorder and another reference to the Veteran having "chronic anxiety."  

In the application, the Veteran himself described his current condition as a "nervous" condition.  If a sympathetic reading is given to the Veteran's October 1971 claim, his statements at that time must be construed in the a most general way.  

Moreover, in responding to his claim, the RO's decision in turn must be given broad application in reasonably considering the evidence, including the available medical evidence and the Veteran's own assertions.  

Thus, the Board finds that the issues of service connection for schizoid personality disorder, chronic anxiety and depressive neurosis were part of the Veteran's original claim of service connection for a nervous condition.   

In addition, the Board finds that the claim of service connection for chronic anxiety and depressive neurosis were implicitly denied in the November 1971 rating decision.   

Although the November 1971 rating decision did not explicitly address chronic anxiety or depressive neurosis, "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if the [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed.Cir.2009).  

This "implicit denial" rule will result in the termination of the pending status of a formal or informal claim.  Munro v. Shinseki, No. 09-7110 (Fed. Cir. Aug. 6, 2010).  
For an "implicit denial" of an unadjudicated claim, the issue must be closely related to the adjudicated issue.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  

In this case, the Board finds that the adjudicated claim of service connection for schizoid personality disorder and the implicit claims of service connection for chronic anxiety and depressive neurosis are closely related since each may represent a nervous condition as generally claim by the Veteran.  

Clearly, on this record, the RO found that the current nervous condition was diagnosed as a schizoid personality disorder and denied the Veteran's claim on the basis that this was not considered to be a disease or injury under the applicable legislation.  Such language, thus, informed the Veteran that the RO had determined that he did not have either a specific anxiety disorder or depressive neurosis that was present in or could be linked to service.  

To the extent that the Veteran did not identify any specific psychiatric diagnosis in connection with this initial claim, it would be reasonable that VA did not to expressly discuss an innocently acquired psychiatric disorder in connection with that decision.    

Clearly, the Veteran had been adequately informed of the underlying reason for the RO's decision so that he could respond to this rationale or otherwise file a Notice of Disagreement from that rating decision.  Absent such a response from him, the RO had no duty to further address or develop the claim.

In addition, as the RO was under no duty in 1971 to obtain the records of the identified postservice treatment in developing the Veteran's claim, there was no identified basis showing chronic depressive manifestations in service or in connection with the initial treatment shortly after service.  

Moreover, the finding of chronic anxiety alone noted in service would not be sufficient to establish the existence of a separate or superimposed innocently acquired psychiatric disability during service given that he was actually diagnosed as having a schizoid personality disorder when evaluated on active duty.  

In the December 1971 notice letter, the RO informed the Veteran that his claim was denied since the nervous condition was not considered to be a disability within the meaning of the law.  

While the RO did not specifically address chronic anxiety disorder or depressive neurosis, the RO provided enough information in the rating decision and the notice letter sent to the Veteran for him to reasonably know that he had not been awarded benefits for chronic anxiety or depressive neurosis since the RO found the claimed "nervous condition" to be a schizoid personality disorder.  

The Board finds that the factual background in the present case is similar to that presented in Deshotel in that the service connection claims that were explicitly and implicitly denied were closely related and the RO's decision provided enough information for the claimant to reasonably know that he would not be awarded the benefits for the claimed disability.  See Deshotel, Id. at 1260 to 1261. 

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the Federal Circuit found that, where a veteran files more than one claim with the RO at the same time and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  

In Deshotel, the Veteran had filed a claim of service connection for residuals of head trauma. The RO granted service connection for status post head trauma with headaches and indicated that VA psychiatric examination showed no symptoms at that time.  

The claimant argued that the claim of service connection for a psychiatric disorder had not been adjudicated in the RO decision and was pending.  The Federal Circuit found that the claim of service connection for a psychiatric disorder was implicitly denied in the 1985 decision, and the RO provided enough information for the claimant to reasonably know he would not be awarded benefits for that disability.  Id. at 1260-1261. 

As noted, the proper remedy under such circumstances for an appellant is to file a timely Notice of Disagreement as to the RO's failure to address that claim.  The Federal Circuit subsequently held that the "implicit denial rule" established in Deshotel applied where an RO's decision provides a veteran with reasonable notice that his claim for benefits was denied.  

It was noted that whether or not the RO's decision was appealed had no bearing on the reasonableness of the notice afforded by that decision.  See Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009).  

In the present case, the Board finds that the November 1971 rating decision and the December 1971 notice letter provided notice sufficient enough for the Veteran to know that service connection for a psychiatric disorder including chronic anxiety or a depressive neurosis had been denied.  

The Veteran had the opportunity to appeal the November 1971 rating decision and express his disagreement with how the RO characterized his claimed psychiatric disorder.  The Veteran did not respond or provide other evidence to support his claim.  

There is no evidence of a timely appeal from the initial determination.  Thus, the rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

On this record, the November 1971 rating decision denying service connection for a nervous condition to include a schizoid personality disorder, chronic anxiety and depressive neurosis is final and not subject to revision on the same factual basis or in the absence of clear and unmistakable error.  

The Veteran asserts in this regard that, in 1971, he was mentally ill and was unable to file an appeal.  In Barrett v. Principi, 363 F.3d 1316, 1320 (Fed. Cir. 2004), the Federal Circuit held that mental illness may justify the tolling of the 120-day time limit for filing an appeal to the Court set forth at 38 U.S.C. § 7266(a).  

Specifically, the Federal Circuit held that equitable tolling may be available where a claimant is able to show that his mental illness "rendered him incapable of 'rational thought or deliberate decision making,' or 'incapable of handling his own affairs or unable to function in society'".  The Federal Circuit held that a medical diagnosis alone or vague assertions of mental problems will not suffice.  Id. at 1321.

The Board has found no precedential decision which applies the reasoning of Barrett, which addressed appeals to the Court under 38 U.S.C.A. § 7266, to situations such as this where an appeal was not filed under 38 U.S.C.A. § 7105.   

Under 38 U.S.C.A.§ 7105 and 38 C.F.R.§ 20.200, it is abundantly clear that a Notice of Disagreement must be filed within one year after notification of the action being appealed or a Substantive Appeal must be filed within 60 days of the issuance of the Statement of the Case or within the time remaining of the one year period for appeal.  In the present case, the Veteran did not perfect an appeal.  Accordingly, the November 1971 denial became final.  

For the sake of argument in applying the reasoning of Barrett to the situations where a Substantive Appeal (rather than an appeal to the Court) was not filed, the Veteran still could not prevail on the facts.  

The medical evidence of record for the time period in question shows that the Veteran was competent in 1971.  There is no suggestion in the record that the Veteran was incompetent for VA purposes or otherwise mentally incapable of pursuing a timely appeal at that time.  

The Board finds that, even if Barrett is applicable to the time limits specified in 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302 (which in the absence of specific judicial precedent it does not concede), the Veteran's mental illness did not prevent him from filing an appeal within the appropriate one year period.  

The Board also notes that the Veteran never filed an appeal from the November 1971 rating decision.  In such a circumstance, the doctrine of equitable tolling may not apply at all.  See McPhail v. Nicholson, 19 Vet. App. 30, 34 (2005)  ("...Court has been unable to find any case where equitable tolling was applied to performing an action on a timely basis where the action had not ultimately been performed.").  

The Veteran also argues that VA should apply the law and regulations of the Social Security Administration (SSA) and find that, because he was mentally ill and unrepresented, the November 1971 rating decision was not final.  The Board observes that VA is not bound by the findings of other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 

The record shows that the Veteran petitioned to reopen the claim of service connection for a psychiatric disorder, specifically a dysthymic disorder and major depression in April 1995.  In a June 2002 rating decision, the RO granted service connection for major depression, effective on April 28, 1995 or the date of his reopened claim.  

The provisions of 38 C.F.R. § 3.400(r) provide that the effective date for an award of service connection is the date of a successful application to reopen the claim supported by new and material evidence, or the date entitlement arose, whichever is later.  

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."

Therefore, the Board finds that an effective date for the grant of service connection for major depression earlier than April 28, 1995, the date of receipt of the reopened claim, may not be assigned by law.  

The Board has also reviewed the record to determine whether an informal claim of service connection for a psychiatric disorder had be filed in the time period extending from December 1971 (the last final rating decision) to April 27, 1995 (the date of receipt of the claim to reopen).  

VA is required to identify and act on informal claims for benefits.  38 C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

No document was received between December 1971 to April 27, 1995 that could be construed as a petition to reopen the claim of service connection for a psychiatric disorder.  

The only document submitted during this time period was a certificate of marriage, and this does not evidence an intent to file for compensation benefits.  Thus, the Veteran is not shown to have applied to reopen the claim prior to April 27, 1995, making this later than any earlier date claimed as marking when entitlement arose.  

The Veteran asserts that the September 1971 VA treatment records should be construed as a claim of service connection for depressive neurosis.  

The Board emphasizes that a veteran is required to file a claim to obtain benefits and that, at a minimum, the veteran must identify the benefit sought in such a claim.  See 38 C.F.R. §§ 3.151, 3.155; see also Kessel v. West, 13 Vet. App. 9 (1999).  Medical evidence alone without an intent to apply for benefits does not establish a claim.  See Kessel v. West, 13 Vet. App. 9 (1999).  

In Kessel, the appellant submitted medical evidence in conjunction with another claim, in which a physician medically related the appellant's unequal pupil size to an injury in service.  Id. at 22.  The appellant argued that the Board should have adjudicated a claim of service connection for unequal pupil size.  Id.  

However, the Court found that medical evidence alone without an intent on the part of the appellant to file for benefits, was not sufficient evidence of an informal claim.  Id. at 22-23.  

The Court indicated that examination or hospitalization records may be considered informal claims if there is first a prior allowance or disallowance of a former claim and cited to 38 C.F.R. § 3.157(b) and Crawford v. Brown, 5 Vet. App. 33 (1993).  Id. at 23.  

In the present case, at the time of the September 1971 treatment, there had not been a prior allowance or disallowance of a claim for service connection for a psychiatric disorder to include depressive neurosis, and therefore, any examination reports by VA or the service department could not be accepted as an informal claim.  

The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  

Merely seeking treatment, does not establish a claim, to include an informal claim, for compensation.  Thus, the September 1971 VA treatment records in and of itself cannot be considered to be a claim of service connection for a psychiatric disorder.  

The Veteran also asserts that a VA Form 10-7131 should be construed as a informal claim of service connection for a psychiatric disorder.  This document was received in the RO in May 1979.  

However, the Board finds that this document does not meet the requirements of an informal claim for compensation benefits for a psychiatric disorder since this document was not submitted by the Veteran, does not identify a disability, and does not evidence an intent on the part of the Veteran to file a claim for compensation benefits.  

Accordingly, under the applicable regulations, April 28, 1995, the date of receipt of the petition to reopen that triggered the allowance, is the earliest effective date for the award of service connection for major depression.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show clear and unmistakable error in the prior denial of that claim.  Flash v. Brown, 8 Vet. App. 332 (1995).  


II.	Whether there is clear and unmistakable error in the November 1971 rating decision which denied service connection for nervous condition.  


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 (West 2002), is not applicable to a claim for revision or reversal of a final decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc). 


Legal Criteria

CUE is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that their results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is CUE present in a prior decision.

These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE  must be based on the record and law that existed a the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  See also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined and elaborated on the test set forth in Russell.  In Fugo the Court stated:

CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995) (same).

The Court has also held that allegations that previous adjudications have improperly weighed or evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

Significantly, with respect to the third prong of the test, the Board notes that, in Berger v. Brown, 10 Vet. App. 166 (1997), the Court has held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim.  Id. at 170.  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App. 134, 137 (1998).

Indeed, in Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.  Id. at 234.


Analysis

The Veteran argues that there was CUE in the November 1971 rating decision because the RO failed to consider the finding of chronic anxiety as a diagnosis of an acquired psychiatric disability in the service treatment records and that the RO adjudicators did not review all of the evidence of record at the time of the November 1971 rating decision and failed to meet the duty to assist by not obtaining VA treatment records or further investigating the claimed diagnosis of nervous condition.  

The Veteran also asserts that CUE was committed in the November 1971 rating decision because the RO failed to consider whether the claimed psychiatric disorder was aggravated.  See the Veteran's April 2003 statement.  

As a threshold matter, the Board finds in this case that the Veteran has not advanced arguments that can be found to constitute allegations of CUE of the requisite specificity.  See Phillips; Luallen; supra.   

After a careful review of the record before the RO in November 1971, the Board finds that there was a tenable basis for the RO's denial of the claim of service connection for schizoid personality disorder claimed as nervous condition given the facts presented and the applicable law extant at that time.

In reaching this determination, the Board initially finds that the statutory and regulatory provisions at the time of the November 1971 decision were correctly applied.  

At the time of the November 1971 rating decision, the law and regulations concerning service connection were essentially the same as they are now.  Service connection would be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The regulations also provided that service connection could be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, as now, the regulations provided that personality disorders were not diseases or injuries within the meaning of applicable legislation.

In this case, the evidence of record at that time included service treatment records showing that the Veteran was seen in service for psychiatric complaints.  

A treatment note indicated that the Veteran, after 26 months of service without disciplinary problems, had requested to see a psychiatrist because of emotional difficulties.

The record noted then that the Veteran's family had sought help when he was in the 10th or 11th  grade because of "trouble of [sic] parents and children were having getting along together."  

The note did not elaborate on this, but the Veteran described himself as "obnoxious" and critical of others, with a persecution complex.  After interviewing the Veteran, a psychiatric diagnosis of schizoid personality disorder was entered.

In addition, the service treatment records contain a December 1969 treatment entry stating that the Veteran was "nervous - nothing particular.  Sleeping ok."  

An impression of chronic anxiety was noted, with a follow-up note that stated "records reviewed.  Patient interviewed.  No problem."

There were no other recorded complaints or findings of a psychiatric disorder or related symptoms in service.  The Veteran's separation examination contained a notation of "minor psychophysiologic reaction August 1968, no recurrence, had psychiatric consultation at that time and ha[d] not returned for treatment."  The separation examination showed a diagnosis of schizoid personality disorder.

The Veteran was discharged from service in January 1971 and filed for VA disability compensation in October 1971 for a "nervous condition."  

The Veteran indicated that he had been seen by a private physician and VA, but did not submit medical records in connection with his claim.

In a November 1971 rating decision, the RO denied the claim of service connection for schizoid personality disorder, claimed as nervous condition.  The RO indicated that the Veteran's official service records showed that he was observed in August 1968 for an emotional problem and was found to have a schizoid personality disorder.  The RO indicated that the schizoid personality disorder was a constitutional or developmental abnormality and was not a disability under the law.  

In a December 27, 1971, the RO provided the Veteran with notice of the November 1971 decision and apprised him of his appellate rights.  The RO informed the Veteran that the denial was based upon a determination that his nervous condition was not considered a disability within the meaning of the law.  

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question, and not on subsequent determinations of record.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

In determining whether the prior final rating decision is the product of CUE, the question is not whether the Board would have reached the same conclusion, but whether that decision contained an undebatable error of fact or law that was outcome determinative.  

After considering the record at the time of the November 1971 rating decision, the Board finds that the correct facts as they were known were considered and addressed by the RO in the rating action.  

The Board finds that the RO's determination that the claimed nervous condition was manifested by a diagnosis of schizoid personality disorder was supported by evidence of record at that time and was a reasonable exercise of adjudicatory judgment.  

The service treatment records showed that a schizoid personality was diagnosed in service and was noted as a diagnosis upon the Veteran's separation examination in November 1970.  

Moreover, this was the only competent evidence relative to a diagnosis at the time of service.  It was reasonable for the RO to conclude that this was the Veteran's current psychiatric diagnosis as no other diagnosis was reported in the record.  The separation examination report did not show a diagnosis of any other psychiatric disorder such as an anxiety or depressive neurosis.  

The RO denied the claim of service connection on the basis that the schizoid personality disorder was not considered a disability for VA purposes.  The law and regulations in effect in November 1971 clearly provided that a personality disorder was not considered a disability for VA compensation purposes.   

Regarding whether the RO committed CUE by not considering whether the claimed nervous condition was aggravated by service, there is evidence to support the finding that the issue of aggravation was not raised by the Veteran or otherwise by the record.  

Moreover, there was no clear medical evidence in the service treatment records that the Veteran had a innocently acquired psychiatric disability before he entered service.  To the extent that the enlistment examination in June 1967 showed a normal psychiatric examination, a basis for addressing aggravation was not presented at that time.  

Significantly, the RO concluded that the Veteran's diagnosis was that of a schizoid personality disorder.  As noted, personality disorders are not considered disabilities for VA compensation purposes.  Without evidence of superimposed disease during service, the question of aggravation need not be addressed by the RO.

To the extent that the Veteran is arguing that the notation of "chronic anxiety" in the service treatment records should have been afforded more probative weight, than the diagnosis of schizoid personality disorder, the Board notes that a disagreement with how the facts were weighed or evaluated is inadequate to raise a valid claim of CUE.  Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992).

The Veteran argues that there was CUE in the November 1971 rating decision because the RO failed to obtain VA treatments records which existed at the time of the decision and were identified by the Veteran in the original claim dated in November 1971.  

However, the Bell doctrine of constructive notice is not applicable to the case at hand.  In Damrel v. Brown, 6 Vet. App. 242, 246 (1994), the Court held that the Bell constructive notice doctrine could not be applied retroactively to VA adjudications occurring before Bell was decided.  

Since the rating decision at issue in the present case was rendered prior to 1992, the holding in Bell cannot operate to make the VA treatment records a constructive part of the record in this case.  See also 38 C.F.R. § 20.1403(b).

Accordingly, the assertions of the Veteran notwithstanding, the VA treatment records dated in September 1971 cannot be found to be part of the record at the time of the November 1971 rating decision so as to be considered a basis for a finding of CUE.   

More importantly, in the November 1971 rating decision, the RO did not deny the existence of such evidence.  The fact remains that, at the time of the November 1971, the RO found that the Veteran's current diagnosis was that of schizoid personality disorder.  

There was no competent evidence sufficient to establish a  diagnosis of an innocently acquired psychiatric disorder is service or during the one year presumptive period thereafter.     

In addition, the Veteran's argument that the RO failed in its duty to assist him at the time of the November 1971 decision by not obtaining the VA treatment records must be discounted as well settled because a failure in the duty to assist cannot constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (noting that a breach in the duty to assist creates an incomplete record, not an incorrect record).

For these reasons, the Board finds that the rating decision of November 1971 was adequately supported by the evidence then of record and the statutory and regulatory provisions extant at that time were correctly applied.  

Therefore, on this record, the Board concludes that a valid claim of CUE has not been presented.   38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).



ORDER

The claim for an effective date earlier than April 28, 1995 for the grant of service connection for major depression must be denied by law. 

As a valid claim of CUE in the November 1971 rating decision denying service connection for schizoid personality disorder (claimed as nervous condition) has not been presented, the appeal to this extent is dismissed.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


